Case 21-10142-RAM Doc 25 Filed 03/08/21 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
www.fisb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
[m] Ist Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
CJ Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Isabel Fernandez JOINT DEBTOR: CASE NO.: 21-10142-RAM
SS#: Xxx-xx- 5895 _ SS#: XXX-Xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result ina .

partial payment or no payment at all to the secured creditor L] Included fm) Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .

itt i Section TIl [-] Included [m] Not included

Nonstandard provisions, set out in Section VIIT [.] Included [m] Not included
II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $2,868.11 formonths 1 to 10 ;

2. $2,700.00 for months 11 to 60 ;

B. DEBTOR(S)' ATTORNEY'S FEE: C] NONE C] PRO BONO
Total Fees: $3500.00 Total Paid: $1687.00 Balance Due: $1813.00

 

Payable $181.30 /month (Months 1 to 10 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500 Chapter 13 Case,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
1, TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [~] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: py Mortgage Services

 

 

 

 

Address: Mailstop SBRP- POBox Arrearage/ Payoff on Petition Date — $54,000.00
5469
Al Pz Cc
Mount Laurel, NJ 08054 rrears Payment (Cure) $900.00 /month (Months | to 60 )
Regular Payment (Maintain) $500.00 /month (Months 1 to 60 )
Last 4 Digits of
Account No.: 3608
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page | of 3

 
IV.

VI.

VII.

VIII.

Case 21-10142-RAM

Doc 25 Filed 03/08/21 Page 2 of 3

Debtor(s): Isabel Fernandez Case number: 21-10142-RAM

 

[@] Real Property
(m)Principal Residence

[_|Other Real Property

Address of Collateral:
474 East 10th Street
Hialeah, FL 33010

[_] Personal Property/Vehicle

 

Description of Collateral:

Check one below for Real Property:

[@JEscrow is included in the regular payments

[_]The debtor(s) will pay [_Jtaxes [insurance directly

 

B. VALUATION OF COLLATERAL: [ii] NONE

C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[a] NONE

E, DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[] NONE

[i] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

Caballero Rivero Woodland 45404
1. West

Cemetery

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [a] NONE

B. INTERNAL REVENUE SERVICE: [i] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [i] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $30.00 /month (Months 11

Pay /month (Months

to.60_)
to)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [i] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [ml] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

(] NONE

INCOME TAX RETURNS AND REFUNDS: [7] NONE

[@) Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521.
NON-STANDARD PLAN PROVISIONS [ij] NONE

LF-31 (rev, 10/3/17)

Page 2 of 3

 
Case 21-10142-RAM Doc 25 Filed 03/08/21 Page 3of3

Debtor(s): Isabel Fernandez Case number: 21-10142-RAM

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

/s/ Isabel Fernandez Debtor 3/8/2021 Joint Debtor

Isabel Fernandez Date Date
/s/ Ricardo Corona, Esq. 3/8/2021

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
